Citation Nr: 0529839	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for varicosities of the 
bilateral lower extremities and cellulitis of the left ankle, 
claimed as leg and/or/ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1956.     

The present matter comes before the Board on appeal from an 
October 2002 rating decision in which the RO denied service 
connection for varicosities of the bilateral lower 
extremities and cellulitis of the left ankle.  In November 
2002, the veteran's representative filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2003, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that month.  

In its January 2004 decision, the Board denied service 
connection for a leg/ankle disability, characterized as 
varicosities of the bilateral lower extremities and 
cellulitis of the left ankle.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2004, Counsel for the VA 
Secretary and the veteran filed a Joint Motion for Remand and 
to Stay Proceedings (Joint Motion).  In an Order dated later 
in December 2004, the Court granted the Joint Motion, 
vacating the January 2004 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Joint Motion.  

In August 2005, the veteran's representative submitted to the 
Board, along with a waiver of RO jurisdiction, a copy of a 
May 2005 statement from a VA physician treating the veteran.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. 20.1304(b) (2004). 


FINDING OF FACT

The competent evidence is at least in relative equipoise on 
the question of whether the veteran's currently diagnosed 
varicosities of the bilateral lower extremities and 
cellulitis of the left ankle (claimed as leg and/or ankle 
disability) is medically related to his active military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for varicosities of the 
bilateral lower extremities and cellulitis of the left ankle, 
claimed as leg and/or ankle disability, are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this matter have been 
accomplished.

II.	Background

The veteran's service medical records (SMRs) include a July 
1953 treatment report that notes an assessment of cellulitis 
on the medial aspect of the left ankle, due to injury and 
infection.  This record also reflects that the veteran was 
excused from duty for a 24-hour period.  The report of the 
veteran's separation examination does not include any 
notation with regard to cellulitis, or any other condition 
affecting the lower extremities.  

An April 1957 private physician's report notes that the 
veteran complained of sharp pains lasting a few seconds in 
the groin area, occurring every day for the past two weeks.  
An examination at that time revealed no abnormalities 
affecting the abdomen, no inguinal or femoral enlargement of 
the lymphatic glands, and no hernae, inguinal or femoral.  
The diagnosis was no disease.  

In an April 1957 statement, an individual who indicated that 
he worked at the same company as the veteran noted that the 
veteran had recently complained of having developed broken 
tissues in his legs during service, and that this condition 
bothered him considerably.  

A May 1957 statement from woman notes that the veteran had 
complained of soreness in his lower body, and another lay 
statement from another woman, dated that same month, refers 
to the veteran's ongoing complaints of problems in the tissue 
in the area of the groin.  Neither affiant indicated her 
relationship to the veteran.

In a May 1957 rating decision, the RO denied service 
connection for, inter alia, a groin condition.  

Treatment records from the Maine General Medical Center, 
dated from April 1975 to April 1998, include an April 1975 
hospitalization report that reflects that the veteran 
underwent a procedure for stripping of the greater saphenous 
vein in the right leg, with excision of multiple 
varicosities.  In May 1975, he underwent stripping of the 
greater saphenous vein in the left leg, and multiple 
fulgurations.  A June 1975 follow-up report, notes that the 
veteran had a history of varicose veins in both legs for 
years.  He had experienced phlebitis in the left leg within 
the past year. Examination of the lower extremities revealed 
multiple large varicosities, more marked on the right, with 
incompetency of the greater saphenous bilaterally.  The 
diagnosis was bilateral varicosities with incompetent greater 
saphenous vein bilaterally; a complication was noted of a 
wound hematoma.  The veteran's condition was noted to have 
recently improved, and the prognosis was good.

A February 1977 hospitalization report from this facility 
notes that the veteran was admitted with low back pain with 
pain radiating down both legs, severe chills, fever, and 
apparent swelling of the left pretibial area.  It was noted 
that since the veteran's surgical procedures in 1975 on each 
of his legs, his recovery had been somewhat slow.  He had 
experienced recurrent swelling on the left lower leg, and had 
worn an elastic stocking intermittingly over the leg.  The 
admitting impression was cellulitis, lymphangitis, and 
phlebitis in the left leg; and status-post stripping and 
ligation of the greater saphenous, bilaterally, with excision 
of multiple varicosities on the right and fulguration of 
varicosities on the left.  The final diagnosis, following an 
approximate one-week period of hospitalization, was 
thrombophlebitis, left leg.  A September 1995 report reflects 
that the veteran was admitted with a complaint of a swollen 
warm painful right calf; the initial assessment was calf 
tenderness, and it was noted that this condition required 
further examination in order to rule out the possibility of 
deep venous thrombosis (DVT).  The diagnosis on discharge was 
of a history of possible DVT with left leg swelling and 
redness, that upon investigation was not DVT but probably 
severe cellulitis secondary to some local ulcerations.  

An April 1998 report reflects that the veteran was admitted 
with complaints of a sore left leg, temperature and chills.  
It was noted that the veteran had chronic venous stasis 
changes in the mid- and lower pretibial areas bilaterally.  
On the left mid-calf there was an 8 to 10-cm area of warm 
erythema, more posteriorly than anteriorly, without any 
ascending lymphangitis.  The veteran did have some 
superficial varicosities on the inner aspect of his distal 
left thigh that were tender, but these did not appear 
infected.  The assessment was cellulitis of the left lower 
extremity; it was noted that the veteran did not appear to 
have DVT, and that no vascular studies were necessary.  

Records from Dr. J. Burke, a private physician, dated from 
June 1983 to April 1998, include a May 1996 report that notes 
a prior history of phlebitis and venous surgery.  The veteran 
was also noted to have edema, inflammation, tenderness, 
stasis dermatitis, and an ulcer in the area of the lower 
extremities.  A venous duplex scan of the left lower 
extremity revealed no thrombus within the deep or superficial 
system.  

The report of a May 2002 VA examination of the joints 
reflects a notation from the examiner that he had reviewed 
the veteran's SMRs, including the July 1953 in-service record 
describing cellulitis in the medial aspect of the left ankle.  
It was noted that the veteran had a history of problems with 
varicosities and phlebitis in both lower extremities, and had 
been diagnosed with bilateral varicosities in both lower 
extremities.  An examination of the lower extremities 
revealed chronic venous stasis changes over the anterior 
tibial regions bilaterally.  There was a +1 board-like edema 
of the left lower extremity.  The left midcalf measured 2.5-
cm larger than the right.  There were several dilated 
tortuous varicosities on both calves and some spider 
varicosities on both ankles.  Both ankles were minimally 
tender to palpation.  The veteran had palpable pedal pulses 
bilaterally.  The examiner rendered an assessment of 
cellulitis, left ankle while on active duty, resolved; and 
varicosities, both lower extremities, status post excision 
and stripping bilaterally.  The physician also indicated that 
he was unable to associate the veteran's ongoing problems 
related to varicosities, with his brief episode of 
cellulitis, left ankle, in 1953; he stated that the absence 
of ongoing problems while in the military was further 
evidence for no association between the veteran's present 
problems and his active duty.   

Records from the Togus VA Medical Center (VAMC), dated from 
February 2001 to September 2002, include an August 2001 
report of a VA physician, Dr. K. Kruse, which notes an 
impression of chronic venous insufficiency with venous stasis 
ulcer.  In a September 2002 report, this same physician 
indicated that, in his "medical opinion," the veteran's leg 
and ankle conditions were "in direct correlation with and 
likely aggravated by time spent in service and work 
responsibilities requiring prolonged episodes of standing."  

In a separate September 2002 statement, Dr. Burke indicated 
his agreement with Dr. Kruse's opinion that the veteran's leg 
and ankle conditions were related to service, including 
occupational duties that involved prolonged periods of 
standing.     
In a September 2002 statement, the veteran alleged that, 
during service, he experienced pain and swelling in his legs, 
as a result of working on cement floors for between 14 and 16 
hours per day on his shifts.  The veteran explained that he 
had sought medical treatment for his condition, was informed 
that his condition was due to working on cement floors, and 
was prescribed pain pills.  He further stated that he 
continued to experience problems during service with his 
legs, and continued to take pain pills.  

On VA examination of the arteries and veins in October 2002, 
the examiner indicated that he had reviewed the veteran's 
claims file, including SMRs.  It was noted that following 
discharge from military service, the veteran developed 
problems with bilateral venous varicosities that were 
stripped and fulgurated around 1975, and that since that time 
he had experienced additional episodes of phlebitis and 
cellulitis with recurrence of the venous varicosities.  The 
veteran had worn support hose throughout the year to prevent 
any recurrence of his superficial cellulitis. Examination of 
the lower extremities indicated recurrent greater saphenous 
vein varicosities from the groin bilaterally, somewhat 
greater on the left.  The operative scar where a large mass 
of venous varicosities was removed from the posterior right 
knee just above the popliteal area was well-healed, but there 
did appear to be a recurrence of the venous varicosities in 
this area.  Numerous perforators were noted in the lower 
extremities.  There was brawny edema from the mid-calf 
distally to the dorsum of the foot in the left leg where 
evidence of venous stasis and pigmentation was noted.  The 
skin was shiny with a few very small ulcerations noted over 
the anteromedial portion.  The right lower extremity showed a 
softer edema, but again an area of venous stasis with 
pigmentation was noted over the anteromedial aspect of the 
right calf.  The distal pulses in both feet were noted, 
although the left posterior tibial pulse was markedly 
diminished.  No diagnostic tests had been performed in 
conjunction with examination.  

The diagnosis was recurrent greater saphenous venous 
varicosities with incompetence, stasis, hyperpigmentation and 
minimal ulceration of the left leg, with a past history of 
vein stripping, superficial phlebitis, and episodes of 
cellulitis; and a similar condition in the right leg, 
although somewhat lesser in degree.  The examiner further 
indicated that based on review of the medical record, the 
veteran's present condition did not appear to be related to 
military service.  He noted in this respect that although the 
veteran had worked on concrete, this was not a cause for 
venous varicosities, and that the veteran's present problems 
were probably a result of familial problems rather than long 
periods of standing.  

Records from the Togus VAMC, dated from October 2002 to May 
2003, reflect ongoing treatment for problems related to 
varicosities and venous insufficiency in the lower 
extremities.  Additionally, a February 2003 report from Dr. 
Kruse, notes that the veteran presented with a copy of a July 
1953 in-service medical record documenting an assessment of 
cellulitis in the medial aspect of the left leg.  The 
physician then indicated that per his prior note dated in 
September 2002, there appeared to be a direct correlation 
between cellulitis in service, and the subsequent need for 
multiple vein surgeries on both legs.  

In his May 2005 letter, Dr. G. Kawasaki, a VA physician at 
the Togus VAMC, stated that he had been the veteran's primary 
care physician over the past six months, and that he had 
treated him on numerous instances for chronic venous 
insufficiency with venous stasis, recurrent stasis 
ulcerations and intermittent stasis dermatitis.  This 
physician noted that he had obtained information pertaining 
to the veteran's medical history primarily from interviews of 
the veteran, and review of his complete medical records at 
Togus VAMC (available for electronic review through a 
computer retrieval system).  He further noted that based on 
his consideration of this information, it was his opinion 
that the veteran's current condition was a direct consequence 
of a process that began during service, and that had been 
caused by the work that required prolonged standing for many 
hours each day.  Also noted was that another factor that may 
have contributed to his condition may have been obesity or an 
overweight state that apparently developed during service.  

With regard to the veteran's medical history, Dr. Kawasaki 
noted that he was stationed at Sampson Air Force base during 
service, and that his occupational duties as a cook required 
him to work 50 to 60-hour work weeks, many days working 16-
hour shifts.  During this time period, the veteran spend 90 
to 95 percent of his time on his feet.  He found that 
standing or moving on his feet for those 8 to 16-hour days 
left him tired, with aching legs and feet, and he also 
developed intermittent swelling with pain of his ankles.  
Also noted was that the veteran complained of having a 
gradual progression of symptoms since military service, 
including an increased degree of swelling, and greater 
frequency and duration of episodes; the veteran had received 
ongoing treatment for his condition since discharge from 
service, including in the 1970s procedures for stripping 
veins in his legs.  The VA physician then indicated that he 
had reviewed a copy of the veteran's July 1953 in-service 
progress report, noting an assessment of cellulitis in the 
medial aspect of the left ankle.  He concluded that while he 
"[did] not believe that the veteran's current condition 
started because of this episode of cellulitis... [he did] 
suspect that the cellulitis was very likely a consequence 
related to early stages of venous insufficiency caused by 
prolonged standing."  It was noted that venous insufficiency 
and chronic venous stasis were risk factors for cellulitis.  
The physician summarized that the veteran's current venous 
insufficiency of his lower extremities, was a direct 
consequence of the process that had started during his four 
years of service in the Air Force, and had been induced by 
the type of work he performed which required prolonged 
standing for many hours a day.   

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.        § 5107(b); see also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the competent evidence of record in its entirety, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the criteria for varicosities of the 
bilateral lower extremities and cellulitis of the left ankle, 
claimed as leg and/or ankle disability, are met.

In the present case, there is considerable evidence (as noted 
in VA examination reports dated in 2002, and recent treatment 
reports) that the veteran currently suffers from the claimed 
disability involving varicosities of the bilateral lower 
extremities and cellulitis.  In addition to greater saphenous 
venous varicosities and cellulitus, various treatment 
providers have noted related conditions of bilateral leg 
chronic venous insufficiency, and stasis ulceration and 
stasis dermatitis.  The veteran's SMRs from July 1953 also 
reflect an assessment of cellulitis on the medial aspect of 
the left ankle, as a result of injury and infection.  
Moreover, as regarding the matter of a medical relationship 
between a current disability involving venous insufficiency 
of the lower extremities and service, as discussed below, the 
pertinent evidence when considered in its entirety-consisting 
of competent opinions both supportive of, and against, the 
claim on appeal-provides a basis for establishing a medical 
nexus.  

Initially, the Board notes that in the report of a May 2002 
VA examination, the examiner indicated that he was unable to 
associate the veteran's diagnosed varicosities and 
cellulitus, with what he characterized as a brief in-service 
episode of cellulitis of the left ankle.  The physician 
offered such opinion based upon examination of the veteran, 
and review of the claims file.  Subsequently, on examination 
in October 2002 of the arteries and veins (again following a 
review the claims file), it was noted that the veteran's 
saphenous venous varicosities with related symptoms appeared 
to be unrelated to service, as his in-service duty assignment 
involving working on concrete was not likely the cause of 
venous varicosities. 

Notwithstanding the above-referenced opinions, in September 
2002, Dr. Kruse, a VA physician treating the veteran, 
determined that the veteran's current leg and ankle 
conditions were "in direct correlation with" his 
occupational duties in service that necessitated extended 
episodes of standing.  While the basis for this opinion is 
not readily apparent from the September 2002 assessment, in 
February 2003, this same physician identified the documented 
1953 episode of cellulitis as justification in part for his 
conclusion as to the issue of nexus.  Additionally, in his 
September 2002 statement, Dr. Burke, a private physician who 
treated the veteran intermittently over a period of almost 
two decades for the claimed condition, expressed agreement 
with the overall conclusion of Dr. Kruse (even if there was 
no opportunity at that time for him to review the veteran's 
pertinent documented medical history).

Significantly, another opinion favorable to veteran's claim 
on the question of nexus is the May 2005 opinion of Dr. 
Kawasaki, the veteran's VA primary care physician, that his 
present venous insufficiency of the lower extremities is a 
direct consequence of his military duty assignment as a cook 
requiring extended work shifts and prolonged standing.  The 
physician considered the July 1953 in-service medical report, 
and the veteran's complete treatment reports from the Togus 
VAMC, as well as his assertions regarding vein stripping and 
ligation procedures during the 1970s (which are also 
documented in hospitalization records from this time period), 
in rendering this assessment.  In particular, this medical 
provider noted that while the veteran's current condition 
probably did not begin because of the documented episode of 
cellulitis in service, this episode was likely an indication 
of the initial stages of venous insufficiency.  

Based on its review of the competent opinions addressing 
nexus, the Board finds that the evidence is at least in 
relative equipoise on the matter of a medical relationship 
between current varicosities of the bilateral lower 
extremities and left ankle cellulitis, and the veteran's 
military service.  In this regard, while the above VA 
examination reports reflect a detailed examination and review 
of the claims file, there is equally persuasive evidence 
consisting of the May 2005 VA physician's opinion-following 
his review of the July 1953 record of in-service leg 
problems, the history of post-service treatment suggesting 
continuity of symptomatology, and current VA treatment 
records-in addition to the September 2002 VA physician's 
conclusion after review of the same in-service treatment 
record (and with which the veteran's private physician has 
expressed his concurrence), that is supportive of the 
veteran's claim.  Hence, the benefit of the doubt doctrine 
warrants a resolution of the issue of nexus in a manner 
favorable to the outcome of the veteran's claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(b)).

In view of all the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for service connection for varicosities of the 
bilateral lower extremities and cellulitis of the left ankle 
are met.        


ORDER

Service connection for varicosities of the bilateral lower 
extremities and cellulitis of the left ankle, claimed as leg 
and/or ankle disability, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


